NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 6, 2022*
                                  Decided May 9, 2022

                                         Before

                      DIANE S. SYKES, Chief Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 21-1679

ELVIN HEARD,                                    Appeal from the United States District
     Plaintiff-Appellant,                       Court for the Central District of Illinois.

      v.                                        No. 17-3309

JUSTIN HUNZIKER, et al.,                        Jonathan E. Hawley,
     Defendants-Appellees.                      Magistrate Judge.



                                       ORDER

       Elvin Heard, an Illinois inmate, appeals the district court’s judgment on a jury’s
verdict in favor of officers whom he sued under the Eighth Amendment over
allegations of excessive force and deliberate indifference to a medical need. He

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C). Accordingly, Heard’s motion for
an update on oral argument is denied as moot.
No. 21-1679                                                                          Page 2


challenges the verdict as lacking sufficient evidence and the jury as biased. But Heard
did not file a post-verdict motion as required, supply a trial transcript as needed, or
substantiate his contention about bias. He also failed to show that the district court
abused its discretion in denying his requests for counsel. We therefore affirm.

       Heard brought this suit under 42 U.S.C. § 1983 against prison guards and a
nurse. He alleged that, as guards escorted him to the segregation unit for yelling “Black
Lives Matter,” they beat him while another guard stood by doing nothing. Heard also
alleged that, after the attack, a nurse disregarded his injuries, and that over the next
nine days while he was in segregation, the defendants ignored his requests for medical
care. At the outset of the case and during discovery, Heard asked the district judge to
recruit counsel for him. The judge denied the motions because Heard appeared able to
draft papers and conduct discovery pro se, and because Heard had not followed up
with an attorney who had expressed interest in pursuing the case. After discovery, the
defendants moved for summary judgment. The district judge entered partial summary
judgment for the nurse and for officers not involved in some of the alleged violations.

       The remaining claims—for excessive force, failure to intervene, and deliberate
indifference—went to a jury trial before a magistrate judge who presided by consent.
After Heard presented his case in chief, the defendants moved for judgment as a matter
of law. FED. R. CIV. P. 50(a). The magistrate judge granted the motion for one defendant
and deferred the rest of the motion until after the jury reached its verdict. The jury later
returned a verdict in favor of the other defendants on all claims, and the magistrate
judge entered judgment accordingly. Heard did not file any post-verdict motions.

        On appeal, Heard has elected to proceed without a transcript of the trial. He
correctly understands, as he told us in a motion, that he “cannot proceed” without it.
We advised him how to obtain it: He “may request the relevant transcript from the
court reporter” and if “he cannot afford the transcripts,” he can ask “the district court
for government-paid copies.” Despite this advice, Heard did not order the transcript.
He nonetheless now asks us to overturn the unfavorable jury verdict on the ground that
the evidence was insufficient to support it. For two reasons, his argument fails. First,
because Heard has not provided the trial transcript, we cannot consider his challenge.
See FED. R. APP. P. 10(b)(2); Morisch v. United States, 653 F.3d 522, 529 (7th Cir. 2011).
Although we could provide Heard with another chance to order the transcript, see id.
at 530, we see no reason to do so given this prior failure combined with the second
reason that his challenge fails—the dispositive effect of the lack of any post-verdict
motion. He did not move for judgment as a matter of law under Rule 50(b) of the
No. 21-1679                                                                            Page 3


Federal Rules of Civil Procedure before or after the jury’s verdict. As a result, we are
“‘powerless’ to review the sufficiency of the evidence after trial.” Ortiz v. Jordan,
562 U.S. 180, 189 (2011) (quoting Unitherm Food Sys., Inc. v. Swift-Eckrich, Inc., 546 U.S.
394, 405 (2006)); see also Haze v. Kubicek, 880 F.3d 946, 950 (7th Cir. 2018).

       Heard next contends that the magistrate judge erred by, in Heard’s view,
permitting a biased jury to hear the case. He speculates that a juror, who he asserts told
the judge during a recess after opening statements that he “does not approve” of the
Black Lives Matter movement, could have “contaminated” the jury by sharing this view
with other jurors before the magistrate judge dismissed him. But Heard’s contention of
a biased jury lacks merit for two reasons. First, Heard does not assert that he raised the
issue in the district court, a step that he must take to preserve the issue for appellate
review. See United States v. Burns, 843 F.3d 679, 685 (7th Cir. 2016). Second, even if
Heard raised the issue, without evidence (lacking here) that any of the seated jurors
were influenced by this view, the magistrate judge did not abuse his discretion in
allowing the trial to proceed after dismissing the problematic juror. See Pena-Rodriguez
v. Colorado, 137 S. Ct. 855, 869 (2017) (requiring an overt statement of racism to place
jury bias at issue).

        Finally, Heard contends that he was entitled to recruited counsel. He argues that
counsel could have helped him recover a video recording that, he believes, would have
proved his case. But the district court reasonably denied Heard’s request. See Pruitt v.
Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc). Before exercising discretion to
recruit counsel for a litigant, a district judge must find that the litigant made reasonable
efforts to obtain counsel and is not able to litigate the case pro se. Id. Here, the district
court properly ruled that neither finding was justified. First, it rightly observed that
when Heard tried to obtain counsel, id., one attorney was interested in taking his case,
but Heard failed to follow up with that attorney. Second, the court appropriately ruled
that, based on Heard’s well-drafted filings and his ability to pursue discovery requests,
Heard could adequately litigate the case without recruited counsel. Id.

         We have considered Heard’s remaining, undeveloped arguments, and none has
merit.

                                                                                 AFFIRMED